Candi,ek, J.
1. The charge of the court of which complaint is made stated accurately the law contained in the Penal Code, § 497, prohibiting the furnishing of cigarettes to minors,- with which offense the accused was charged. It does not appear that a request was made to charge on any special defense of the accused. The charge complained of was therefore not open to the objection that it eliminated the defense of the accused that the cigarettes were sold to the minor in his absence, by one of his employees, against his positive instructions that no cigarettes should be sold to minors.
2. There was sufficient evidence to sustain the verdict finding the accused guilty, which was approved by the trial judge; and this court will not interfere with the judgment overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.